Citation Nr: 0808962	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  04-24 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
40 percent for gout involving the knees and ankles.

2.  Entitlement to an initial disability rating in excess of 
10 percent for pes planus, right food, with bilateral heel 
spurs.

3.  Entitlement to an initial compensable rating for 
varicocele.

4.  Entitlement to an initial compensable rating for 
hemorrhoids.

5.  Entitlement to service connection for upper back 
pain/injury, also claimed as upper back sprain.

6.  Entitlement to service connection for neck pain/injury 
with arm pain, also claimed as neck sprain.

7.  Entitlement to service connection for pneumonia.

8.  Entitlement to service connection for chronic bronchitis, 
claimed as chronic bronchial infections three times per year.

9.  Entitlement to service connection for Lyme Disease.

10.  Entitlement to service connection for hypertension, 
claimed as high blood pressure.

11.  Entitlement to service connection for sleep disturbance 
as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service with the Army National Guard 
from January 1987 through June 1967, and with the Army from 
March 1989 through January 2003.  He had additional Guard 
service that has yet to be verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The Board notes that the issue of entitlement to service 
connection for post-traumatic stress disorder, initially 
denied by the RO n September 2003 and appealed by the 
veteran, has been granted and is no longer before the Board.  
See July 2006 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The claims on appeal are not yet ready for final 
adjudication.  Additional development is needed to ensure 
that VA's duties to notify and assist this veteran are met 
with regard to all claims.

The veteran reported on his January 2003 claim form that he 
entered active service in August 1986.  A form DD-214 shows 
active duty with the Louisiana Army National Guard from 
January 1987 through June 1987.  An additional form DD-214 
shows active duty in the regular Army from March 1989 to 
January 2003.  Because there are gaps in the veteran's 
verified service between August 1986 and March 1989, this 
matter must be remanded.  Under 38 C.F.R. § 3.159(c)(2), VA 
must assist the veteran in obtaining all relevant records in 
the possession of a federal department or agency, including 
service personnel or medical records.  This matter must be 
remanded so that all periods of service can be verified, 
including identifying all periods of active duty, active duty 
for training (ACDUTRA) and inactive duty for training 
(INACDUTRA) with the Louisiana Army National Guard.  Once 
that is done, VA's duty includes obtaining all service 
medical records for the identified periods of service.  For 
Army National Guard service, this may include contacting the 
veteran's specific unit, the Adjutant General of the State, 
or the Army National Guard Readiness Center.  

VA's duty to assist also includes assisting the veteran to 
obtain all relevant treatment records from both VA and 
private healthcare providers.  38 C.F.R. § 3.159(c)(1), (2) 
(2007).  The most recent VA outpatient records in the claims 
folder are dated in 2003.  The RO should ensure that all 
relevant VA treatment records are part of the claims folder 
for the Board's review.  Also, the veteran identified several 
private physicians whose records are not part of the claims 
folder.  In particular, he identified a private chiropractor 
for his claimed back disability, a Lyme disease physician, 
and a Dr. Solomon for unidentified treatment.  There are 
parts of private records throughout the claims folder, but 
there does not appear to be a complete set of records from 
any private physician regarding the claimed disabilities.  
These records are necessary for adjudication of these claims, 
and because VA's duty to assist includes obtaining such 
relevant records, this matter must be remanded.

VA's duty to notify the veteran includes notifying him of the 
evidence necessary to substantiate his claim.  In particular, 
38 C.F.R. § 3.159(b)(1) requires VA to notify the veteran of 
any information and medical or lay evidence that is necessary 
to substantiate his claims.  The January 2003 letter to the 
veteran is insufficient for this purpose as it does not 
include the elements of a service connection claim.  He RO 
attempted to remedy this matter with a June 2004 letter, but 
that letter did not include the neck and varicocele claims, 
and failed to notify the veteran of what is necessary to 
establish a claim for sleep disturbance based upon 
undiagnosed illness.  As such, this matter must be remanded 
to ensure that VA has properly notified the veteran with 
regard to all of his claims.

Once all of the above development is complete, the RO should 
reassess the need for a VA examination for the veteran's 
claimed disabilities.  VA will provide a medical examination 
if it determines that such an examination is necessary to 
decide the claim. A medical examination is necessary if the 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but does contain 
evidence of a current disability or recurrent symptoms of a 
disability, evidence of an event, injury or disease in 
service, and indications that the current disability may be 
associated with the injury in service. 38 C.F.R. § 3.159(d) 
(2007).  Also, with regard to an increased rating claim, the 
veteran is entitled to an examination to determine the 
current severity of the claimed disabilities.  The most 
recent VA examination in this case is the July 2003 general 
medical examination.  The RO should reconsider the adequacy 
of this examination once the record is complete and, if 
necessary, obtain new examinations or specific addendums to 
the July 2003 examinations considering new evidence obtained.

Accordingly, the case is REMANDED for the following action:

1. Verify all periods of service with the 
Louisiana Army National Guard, including 
all periods of active service, ACDUTRA, 
and INACDUTRA; and obtain from the 
appropriate source, including the 
veteran's specific unit, the Adjutant 
General of the State, or the Army National 
Guard Readiness Center, all service 
medical records for the periods of service 
identified.

2. Ensure that VA has met its duty to 
notify the veteran with regard to all open 
claims, by providing notice of the 
evidence necessary to establish each and 
every claim, including the evidence 
necessary to establish service connection 
for a sleep disorder based upon 
undiagnosed illness.

3. Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(1), by obtaining authorizations 
to obtain records from all relevant 
treating physicians, including the private 
chiropractor, Lyme disease physician, and 
Dr. Solomon.  Once authorization is 
obtained, the relevant records should be 
obtained and associated with the claims 
folder.

4. Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(2), by obtaining all relevant 
treatment records from VA healthcare 
facilities and associating them with the 
claims folder.



5. Once the above development is complete, 
ensure that VA's duty to assist under 38 
C.F.R. § 3.159(d) is met, such that 
comprehensive VA examinations with nexus 
opinions have been obtained for the 
veteran's service connection claims, and 
arrange for comprehensive VA examinations 
to be afforded the veteran to determine 
the current severity of the already 
service connected disabilities currently 
on appeal.  

With regard to the service connection 
claims, the examiner should provide an 
opinion regarding the etiology of the 
veteran's claimed disability, if 
diagnosed, by addressing the following 
question:  is it more likely than not 
(i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
disability was caused by disease or injury 
during service?  A complete rationale, 
based upon a review of the complete 
record, should be provided for any opinion 
expressed.

6. Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



